Citation Nr: 1236950	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-03 593	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a gallbladder disability.  

2.  Entitlement to a compensable evaluation for service-connected bilateral conductive hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1994 to August 2000.  

In a November 2004 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, denied the Veteran's claim for a compensable disability evaluation for his service-connected bilateral hearing loss, as well as his claim for entitlement to service connection for a gall bladder condition.  Notice of this denial was provided to the Veteran and while the Veteran filed a notice of disagreement (NOD) with the decision, he failed to perfect his appeal.  As such, the November 2004 decision became final.  In December 2006, the Veteran sought a higher disability rating for his service-connected hearing loss, and also filed a petition reopen his claim for entitlement to service connection for a gallbladder disability.  

The matter now on appeal comes before the Board of Veterans' Appeals (Board) on appeal from the July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO denied the Veteran's petition to reopen a previously denied claim for entitlement to service connection for a gallbladder disability, finding that no new and material evidence had been submitted.  The RO also denied the Veteran's claim for compensable disability rating for his service-connected hearing loss.  (The Board must first consider whether new and material evidence has been received sufficient to reopen the service connection claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.)  

(The decision below addresses the Veteran's petition to reopen his previously denied claim of service connection for a gallbladder disability.  The claim for entitlement to a compensable disability rating for bilateral conductive hearing loss is addressed in the remand that follows the decision.)



FINDINGS OF FACT

1.  In a November 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a gallbladder disability.  The Veteran was informed of the adverse decision and did not perfect an appeal to the Board.  

2.  Evidence received since the November 2004 rating decision relating to the Veteran's claim for entitlement to service connection for a gallbladder disability is either cumulative or redundant of evidence previously considered; by itself or when considered with previous evidence it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  A November 2004 rating decision by the RO that denied the Veteran's claim for entitlement to service connection for a gallbladder disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  

2.  Evidence relating to the Veteran's claim for entitlement to service connection for a gallbladder condition received since the November 2004 decision is not new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of the Veteran's appeal, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that nothing in the Act "shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 2002).  That notwithstanding, the Board finds that all notification and development action needed to arrive at a decision as to the application to reopen the claim has been accomplished.  Specifically, with regard to reopening the claim, the agency of original jurisdiction (AOJ) informed the Veteran of the requirements as set forth in 38 C.F.R. § 3.156(a) by a notice letter sent in February 2007, which provided the regulatory language of "new and material" evidence.  In addition, the Veteran was told in the February 2007 notice letter of the evidence and information necessary to establish a claim of entitlement to service connection.  Specifically regarding VA's duty to notify, the Board finds that the February 2007 notice letter to the Veteran apprised him of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the AOJ's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The February 2007 notice letter also notified the Veteran that, to be considered material, evidence he supplied must pertain to the reason his claim was previously denied.  Further, the February 2007 letter provided the Veteran specific notice of the elements of service connection that were the basis for the November 2004 denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Moreover, the February 2007 notice letter provided the Veteran with the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board thus concludes that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, v. Principi, 18 Vet. App. 112 (2004).  Nothing about the evidence or any response to the AOJ's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication whatsoever that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have records of post-service treatment the Veteran has received from multiple private treatment facilities.  The Veteran has further been given the opportunity to submit evidence and he has provided written statements in support of his claim.  Otherwise, the Veteran has not identified, and the record does not indicate, existing records pertinent to the claim that needs to be obtained.  Further, although the Veteran's claim has not been reopened by the agency of original jurisdiction and will not be reopened by the Board, reasonable efforts to assist the Veteran in his claim has been undertaken.  To that end, private medical records pertaining to treatment provided for a gallbladder condition have been obtained and associated with the file.  Although a VA examination was not provided in connection with this claim, the Board notes that the duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without the receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As discussed in detail in the analysis section, the Veteran's claim for entitlement to service connection has not been reopened; thus, an examination is not required.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Regarding petitions to reopen filed on or after August 29, 2001, Title 38 Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

During the pendency of the Veteran's appeal, VA revised 38 C.F.R. § 3.156.  See 71 Fed. Reg. 52,455 -57 (Sept. 6, 2006).  The amended regulation became effective October 6, 2006.  The Board notes that none of the revisions, which relate to receipt of additional service department records, affects the Veteran's pending claims.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim was the November 2004 rating action.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

The Veteran claims that he developed gallbladder problems in service and has continued to experience on-going residuals of this disorder since his separation from service.  In the November 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a gallbladder disability.  The RO referenced the Veteran's service treatment records, which did not include any reference to treatment for gallbladder problems, as well as the May 2004 VA examination report, wherein the VA examiner determined that the Veteran's current biliary dyskinesia was not etiologically related to service.  The RO denied service connection for a gall bladder disability on the basis that the condition was neither incurred in nor caused by service.  Notice of this denial was provided to the Veteran and while the Veteran filed a NOD with the decision, he failed to perfect his appeal.  The AOJ may close the case for failure to respond after receipt of the statement of the case.  38 U.S.C.A. § 7105(d)(3) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103.  The Veteran filed the most recent application to reopen his claim of service connection for a gallbladder condition in December 2006.  

Evidence of record in November 2004 included service treatment records, as well as post-service treatment the Veteran had received from private physicians and medical facilities.  The Veteran's service treatment records are silent as to any complaints of, or treatment for gallbladder problems.  While the Veteran reported having frequent indigestion in several of his medical history reports, and further relayed a history of coughing up blood due to a bleeding ulcer that existed prior to service that had since resolved, the service treatment records are negative for any treatment for gallbladder or gastrointestinal problems.  In addition, at the July 2000 separation examination, the clinical evaluation of his gastrointestinal system was shown to be normal, and the Veteran denied any gall bladder, stomach, liver, or intestinal trouble.  

The Veteran's post-service treatment records include private medical records dated from May 2003 to July 2003.  Laboratory records dated in May 2003 indicate that the Veteran underwent a hepatobiliary duct system scan procedure, the impression of which was clear for any evidence of acute cholecystitis or cystic duct/common bile duct obstruction, but did reveal slightly diminished ejection fraction of the gallbladder.  During the May 2003 consultation with W.R., M.D., the Veteran relayed a years-long history of gastrointestinal problems, to include recurrent episodes of abdominal pain, diarrhea, and vomiting.  According to the Veteran, his symptoms had worsened in the last month.  The Veteran also reported to have been diagnosed with irritable bowel syndrome (IBS) in the fall of 2000.  Based on his evaluation of the Veteran, Dr. R. assessed the Veteran with abdominal pain, the etiologies of which could include IBS versus biliary dyskinesia versus other etiologies.  A July 2003 operative report reflects that the Veteran was admitted to the OSF Saint Francis Medical Center with a preoperative diagnosis of biliary dyskinesia.  After an extensive work up, the Veteran underwent a laparoscopic cholecystecomy, and the surgical pathology report revealed "mild chronic inflammatory change" in the gallbladder.  

The Veteran was afforded a VA examination in May 2004, at which time he provided his medical history and reported to have experienced "recurring episodes of morning diarrhea with multiple loose stools and nausea" in service.  The examiner took note of the Veteran's July 2003 cholecystectomy, as well as the pathological findings that revealed mild chronic inflammation.  The Veteran reported a marked improvement in his symptoms since his cholecystectomy and added that he had only experienced one episode of nausea and vomiting since this procedure, as opposed to once a week prior to the surgery.  Based on his review of the claims file, as well as his evaluation of the Veteran, the examiner diagnosed the Veteran with biliary dyskinesia, status post cholecystectomy with resolution of symptoms.  According to the examiner, "there does not appear to be any service connection to his diagnosis of biliary dyskinesia", but if the Veteran were to provide military records showing the same symptom pattern of recurring abdominal pain and diarrhea that was reported prior to his cholecystecomy, then it would be considered more likely as not that this condition is related to his military experiences.  

Evidence added to the record since the RO's November 2004 denial consists of additional private treatment records dated from May 2003 to August 2006.  Some of these records are duplicative of evidence already associated with the claims file.  Other records reflect the Veteran's on-going complaints of gastrointestinal problems, or focus on treatment provided to the Veteran prior to, and after, his July 2003 cholecystectomy.  In a letter dated in December 2004, the Veteran's primary care physician, M.M., M.D., noted that the Veteran underwent a laparoscopic cholecystecomy, and the results revealed an acutely inflamed gallbladder.  According to Dr. M., the Veteran had been asymptomatic since that time, and his initial diagnosis of IBS should be removed from his medical record.  

In July 2005, the Veteran underwent a colonoscopy with random biopsies of the small bowel and colon, and the findings revealed "[l]ikely early ulcerative colitis versus infectious colitis."  Letters issued by S.W., M.D. and dated in September 2005 and August 2006 reflect the Veteran's treatment for on-going gastrointestinal symptoms, to include chronic diarrhea, fevers and chills.  According to Dr. W., it was unclear whether the Veteran had inflammatory bowel disease as opposed to infectious diarrhea.  

The Veteran has further submitted multiple written statements to VA.  To that end, the Board notes that the Veteran has argued on multiple occasions, including in his January 2009 VA Form 9, and the October 2012 Informal Hearing Presentation (IHP), that the removal of his gall bladder was caused by, due to, or aggravated by the time he spent on active duty while serving in the United States Navy.  

After a review of the evidence mentioned above, the Board finds that new and material evidence relating to the Veteran's claim for service connection for a gallbladder disability has not been received, and the claim may not be reopened.  The majority of this evidence is new in that it was not previously before agency decision makers.  However, none of this evidence is material for purposes of reopening the service connection claim.  The new medical evidence does not suggest that the removal of the Veteran's gallbladder, his diagnosis of bilateral dyskinesia, and any residuals stemming therefrom, originated in, or are in any way related to military service.  Thus, the new evidence fails to overcome the threshold determination at the crux of the November 2004 decision:  that the gallbladder condition was not occurred in or caused by military service.  

As noted above, the evidence previously of record showed that while the Veteran complained of indigestion in service and reported to have had a pre-existing bleeding ulcer that resolved prior to his enlistment, he did not complain of, or receive treatment for, any gallbladder problems.  Indeed, the Veteran denied any stomach, intestinal or gallbladder problems in all of his medical history reports in service, as well as at his July 2000 separation examination.  Furthermore, the May 2004 VA examiner reviewed the Veteran's service treatment records, to include notations of indigestion, and still determined that the evidence did not show that his current gallbladder disability was related to service.  

As noted above, the evidence received since the November 2004 denial includes ongoing treatment for a variety of problems, including possible ulcerative or infectious colitis, and possible inflammatory bowel disease versus infectious diarrhea.  However, this information does not tend to prove the Veteran's claim in a manner different from what was already shown in November 2004 and which was evident in the Veteran's earlier contentions and lay statements he submitted, and treatment records dating from May 2003.  

In that connection, the Board acknowledges the Veteran's contentions that his gallbladder problems (which led to the subsequent removal of his gallbladder), originated in service, and that his current gallbladder condition, to include his diagnosis of bilateral dyskinesia status post cholecystecomy, is etiologically related to his period of active service.  However, the Board notes that the record does not contain any medical evidence to suggest a link between service and the Veteran's current condition.  The fact remains that the Veteran was not found to have any gallbladder problems during service and at the time of his separation from active duty, and he has submitted no evidence to contradict such a finding.  

Consequently, the Board finds that the new evidence differs from what was previously of record, but substantively shows the same thing.  In other words, with respect to what is required to show a relationship to military service, it is cumulative of what was previously known.  

The Board thus concludes that the evidence received since the November 2004 rating decision is not new and material.  As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  In this case, the information added to the record since the November 2004 denial is cumulative and does not prove any salient point beyond what was already shown in November 2004. 

The Board has also considered and acknowledged assertions made by the Veteran and his representative that his gallbladder problems are etiologically related to his time in service.  However, these were his contentions previously, and the record does not establish that he has the medical training necessary to offer competent opinions on matters of medical diagnosis or etiology.  As such, his statements do not amount to new and material evidence.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127  (1998).  

As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Under the circumstances described above, the Board concludes that new and material evidence relating to the Veteran's claim for entitlement to service connection for a gallbladder disability has not been received; hence, the requirements to reopen the claim for entitlement to service connection for a gallbladder disability have not been met, and the appeal must be denied.  (As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).)


ORDER

The application to reopen a claim of entitlement to service connection for a gallbladder disability is denied.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §3.159(2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

The Veteran is currently service connected for bilateral conductive hearing loss, evaluated as noncompensably disabling, effective August 15, 2000.  He contends that his symptoms are more severe than the current noncompensable disability rating reflects, and, after a review of the claims folders, the Board finds that a remand of the Veteran's increased rating claim is necessary for further evidentiary development.  

The Veteran was most recently afforded a VA audiological examination in July 2007.  Unfortunately, the Board does not find this examination to be adequate for rating purposes.  Specifically, while the examiner conducted a complete audiological evaluation of the Veteran, and documented his audiometric test results and speech recognition scores, she failed to include a discussion of the effect of the Veteran's hearing loss on his occupational functioning and his day-to-day activities.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2009).  The Court also noted, however, that, even if an audiologist's description of the functional effects of a veteran's hearing loss disability was somehow defective, he/she bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  

While the July 2007 VA examiner listed the Veteran's pure tone thresholds at the frequencies 500, 1000, 2000, 3000 and 4000 Hertz for both the right and left ears and confirmed a diagnosis of mild to severe sensorineural hearing loss in the left ear and a moderately-severe to severe sensorineural hearing loss in the right ear, she did not include a discussion as to how the Veteran's occupational functioning and daily activities had been affected by his conductive hearing loss.  Further review of the claims file also reveals that the Veteran has not been afforded another VA audiological examination since the July 2007 evaluation, over five years ago.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  As it has been over five years since the Veteran's last VA examination and the Board is precluded from making its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to ascertain the severity and manifestations of his bilateral conductive hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's conductive hearing loss.  The examiner should also discuss the effect of the Veteran's service-connected conductive loss on his occupational activities as well as his activities of daily living.  

In addition, the examiner should specifically comment on the impact of the Veteran's bilateral conductive hearing loss on his industrial activities, including his ability to obtain and to maintain employment.  A complete rationale for all opinions expressed must be provided.  

2.  Following completion of the above, re-adjudicate the issue of entitlement to a compensable disability rating for the service-connected bilateral conductive hearing loss.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and an appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination will result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


